

116 HRES 992 IH: Declaring unconditional war on racism and invidious discrimination and providing for the establishment of a Cabinet-level Department of Reconciliation charged with eliminating racism and invidious discrimination.
U.S. House of Representatives
2020-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 992IN THE HOUSE OF REPRESENTATIVESJune 4, 2020Mr. Green of Texas (for himself, Ms. Clarke of New York, Ms. Haaland, Mr. Hastings, Mr. Payne, Ms. Omar, Mr. David Scott of Georgia, Mr. Clay, Ms. Fudge, Mr. Kennedy, Mr. Blumenauer, Ms. Jackson Lee, and Mr. Cleaver) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONDeclaring unconditional war on racism and invidious discrimination and providing for the establishment of a Cabinet-level Department of Reconciliation charged with eliminating racism and invidious discrimination.Whereas this resolution is presented in the spirit of President Lyndon B. Johnson, who—on January 8, 1964, after the assassination of President John F. Kennedy, during a time of great turmoil—proclaimed, This administration today, here and now, declares unconditional war on poverty in America … Our aim is not only to relieve the symptoms of poverty, but to cure it and, above all, to prevent it.;Whereas President Barack Obama indicated, In fact, if we hadn’t declared unconditional war on poverty in America, millions more Americans would be living in poverty today.;Whereas some of the programs produced by the War on Poverty include Medicaid, Medicare, expanded Social Security, and Head Start—all of which are still needed today;Whereas racism and invidious discrimination—like poverty in 1964—remain pervasive in our country;Whereas history is replete with examples of victims of racism and invidious discrimination being denied life, liberty, and the pursuit of happiness;Whereas systemic and institutionalized racism and invidious discrimination exist in virtually all areas of American life, including policing, criminal justice, housing, banking, voting, employment, education, the environment, and health care; andWhereas the protestations in the aftermath of the tragic death of George Floyd are a clear indication that it has become necessary for Congress to take decisive, immediate and long-term legislative action to address the elimination of racism and invidious discrimination: Now, therefore, be it That the House of Representatives—(1)condemns racism and invidious discrimination as evil and antithetical to the U.S. Constitution;(2)declares unconditional war on racism and invidious discrimination in America and will provide the resources and funding for their defeat; and(3)shall pass legislation establishing a Cabinet-level Department of Reconciliation charged with ending racism and invidious discrimination, developing and coordinating the implementation of a comprehensive national strategy to eliminate racism and invidious discrimination, with a budget that shall be the equivalent of not less than 10 percent of the Defense Department’s budget, and headed by a Secretary of Reconciliation appointed by the President with the advice and consent of the Senate who shall make semi-annual progress reports to Congress.